Name: COMMISSION REGULATION (EC) No 2507/95 of 27 October 1995 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 28 . 10 . 95 EN Official Journal of the European Communities No L 258/5 COMMISSION REGULATION (EC) No 2507/95 of 27 October 1995 altering the export refunds on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article , exported in the natural state and fixed in the Annex to Regulation (EC) No 2285/95 are hereby altered as shown in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ( ] ), as last amended by Regulation (EC) No 1 530/95 (2), and in particular Article 14 (3) thereof, Whereas the export refunds on rice and broken rice were fixed by Commission Regulation (EC) No 2285/95 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 2285/95 to the information at present available to the Commission, that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion , Article 2 This Regulation shall enter into force on 28 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 166, 25. 6. 1976, p. 1 . 2 OJ No L 148 , 30. 6. 1995, p. 5. P) OJ No L 233 , 30. 9 . 1995, p. 3 . No L 258/6 I EN I Official Journal of the European Communities 28 . 10 . 95 ANNEX to the Commission Regulation of 27 October 1995 altering the export refunds on rice and broken rice (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amountof refunds (2 1006 20 11 000 1006 20 13 000 1006 20 15 000 1006 20 17 000 1006 20 92 000 1006 20 94 000 1006 20 96 000 1006 20 98 000 1006 30 21 000 1006 30 23 000 1006 30 25 000 1006 30 27 000 1006 30 42 000 1006 30 44 000 1006 30 46 000 1006 30 48 000 1006 30 61 100 Product code Destination (') Amountof refunds (2) 1006 30 65 100 01 195,00 02 201,00 03 206,00 04 195,00 1006 30 65 900 01 195,00 04 195,00 1006 30 67 100   1006 30 67 900   1006 30 92 100 01 195,00 02 201,00 03 206,00 04 195,00 1006 30 92 900 01 195,00 04 195,00 1006 30 94 100 01 195,00 02 201,00 03 206,00 04 195,00 1006 30 94 900 01 195,00 04 195,00 1006 30 96 100 01 195,00 02 201,00 03 206,00 04 195,00 1006 30 96 900 01 195,00 04 195,00 1006 30 98 100   1006 30 98 900   1006 40 00 000   01 01 01 01 01 01 01 01 01 01 01 01 01 02 03 04 01 04 01 02 03 04 01 04 156,00 156,00 156,00 156,00 156,00 156,00 156,00 156,00 156,00 156,00 156,00 156,00 195,00 201,00 206,00 195,00 195,00 195,00 195,00 201,00 206,00 195,00 195,00 195,00 1006 30 61 900 1006 30 63 100 1006 30 63 900 (') The destinations are identified as follows : 01 Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia , 02 Zones I, II , III , VI, Ceuta and Melilla, 03 Zones IV, V, VII (c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87 (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed . NB : The zones are those defined in the Annex to amended Commission Regulation (EEC) No 2145/92.